    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 1 of 31




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

PAMELA ROCK,                 )
                             )
                  Plaintiff, )
                             )                 CIVIL ACTION NO:
  v.                         )
                             )
EQUIFAX INFORMATION          )
SERVICES, LLC, EXPERIAN      )
INFORMATION SOLUTONS, INC., )
and TRANS UNION, LLC         )
                             )
                 Defendants. )
                             )

                                 COMPLAINT

      1.    This is an action for damages brought by an individual consumer,

Pamela Rock, against Equifax Information Services, LLC, Experian Information

Solutions, Inc., and Trans Union, LLC for violations of the Fair Credit Reporting

Act, 15 U.S.C. § 1681, et seq. (the “FCRA”).

                        PRELIMINARY STATEMENT

      2.    Ms. Rock is the victim of identity theft.
      Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 2 of 31




         3.    More than 26 million persons – 10% of all adult Americans – are

victims of identify theft each year.1

         4.    This lawsuit is based on Defendants’ repeated failure to comply with

federal law requirements relating to credit reporting and the consequences of identity

theft.

         5.    When Congress enacted the FCRA it found that the “banking system is

dependent upon fair and accurate credit reporting. Inaccurate credit reports directly

impair the efficiency of the banking system, and unfair credit reporting methods

undermine the public confidence which is essential to the continued functioning of

the banking system.” 15 U.S.C. § 1681(a)(1).

         6.    Congress recognized that CRAs “have assumed a vital role in

assembling and evaluating consumer credit and other information on consumers.”

15 U.S.C. § 1681(a)(3). Therefore, Congress found that there “is a need to insure

that consumer reporting agencies exercise their grave responsibilities with fairness,

impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. §

1681(a)(4).




1
 Victims of Identity Theft, 2016, U.S. Dept. of Justice, Bureau of Justice Statistics. January
2019, NCJ 251147.



                                                 2
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 3 of 31




      7.     The FCRA requires that when a CRA prepares a credit report, it must

“follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. §

1681e(b).

      8.     Consumers can submit disputes to CRAs regarding the accuracy or

completeness of any information in their credit file. Upon receipt of the dispute, the

FCRA requires that the CRA conduct a reasonable reinvestigation of any

information that is disputed by a consumer to determine if the information is

accurate. The CRA must notify the source of the disputed information about the

consumer’s dispute. The CRA must provide the source with all relevant information

received from the consumer. The CRA must review and consider all relevant

information provided by the consumer in conducting the reinvestigation.              If

information cannot be verified as accurate, the CRA “shall . . . promptly delete that

item of information from the file of the consumer[.]” 15 U.S.C. § 1681i(a)(5)(i).

The CRA must complete the reinvestigation within 30 days, or within 45 days if the

dispute is based on a free annual credit report. The CRA must send the consumer

written results of the reinvestigation and a credit report that is based on the

consumer’s file as that file is revised as a result of the reinvestigation. 15 U.S.C. §

1681i(a).


                                          3
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 4 of 31




      9.     The FCRA also requires that CRAs have reasonable procedures to

prevent the reappearance of previously deleted information in a consumer’s file. 15

U.S.C. § 1681i(a)(5)(C). It also provides for specific actions that a CRA must take

if it seeks to reinsert previously deleted information in a consumer’s file. 15 U.S.C.

§ 1681i(a)(5)(B). Previously deleted information can only be reinserted in a file if

the CRA first receives a certification from the furnisher of information that the

information is complete and accurate. And the CRA must notify the consumer in

writing of the reinsertion no later than five business days after the CRA reinserts the

previously deleted information. 15 U.S.C. § 1681i(a)(5)(B).

      10.    The FCRA also provides special protections for victims of identity

theft. When a consumer disputes any information in their credit report that resulted

from an alleged identity theft, the CRAs must block (delete) the reporting of that

information within four business days, if the consumer provides: (1) appropriate

proof of the identity of the consumer; (2) a copy of an identity theft report; (3) the

identification of such information by the consumer; and (4) a statement by the

consumer that the information is not information relating to any transaction by the

consumer. 15 U.S.C. § 1681c-2(a).

      11.    To protect consumers’ privacy, the FCRA provides that CRAs may

only furnish a credit report to a person “which it has reason to believe … intends to


                                          4
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 5 of 31




use the information in connection with a credit transaction involving the consumer

on whom the information is to be furnished.” 15 U.S.C. § 1681b(a).

       12.    A CRA must refuse to furnish a consumer report when it has reason to

believe that the inquiry for the report is not related to a legitimate transaction of the

consumer.


                            JURISDICTION AND VENUE

       13.    This Court has federal question jurisdiction over Plaintiff’s FCRA

claims pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1681p.

       14.    Venue is proper in this Court under 28 U.S.C. § 1391 as Plaintiff resides

in this district, Defendant Equifax Information Services, LLC, is headquartered in

this district, and all Defendants regularly conduct business in this district, including

contracting to supply goods and services in this district.

                                        PARTIES

       15.    Ms. Rock is a “consumer” as defined by the FCRA, 15 U.S.C. §

1681a(c).

       16.    Defendant Equifax is consumer reporting agency as defined by the

FCRA, 15 U.S.C. § 1681a(f), and it conducts substantial and regular business

activities in this judicial district.




                                           5
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 6 of 31




       17.    Defendant Experian is consumer reporting agency as defined by the

FCRA, 15 U.S.C. § 1681a(f), and it conducts substantial and regular business

activities in this judicial district.

       18.    Defendant Trans Union is a consumer reporting agency as defined by

the FCRA, 15 U.S.C. § 1681a(f), and it conducts substantial and regular business

activities in this judicial district.

                              FACTUAL ALLEGATIONS

       19.    In 2020, Ms. Rock discovered that a woman in Charleston, South

Carolina had stolen her identity, including her social security number and other

identifying information. Over and over again, the thief applied for mortgages, credit

cards, and other credit using Ms. Rock’s identity.

       20.    Ms. Rock does not live in Charleston, South Carolina and has never

lived in South Carolina.

       21.    In October 2020, Ms. Rock filed an identity theft police report in

Dunwoody, Georgia, where she resides. The report explained that Ms. Rock was

the victim of identity theft:

              Ms. Rock advised that back in February, she was notified that
              someone in Charleston had utilized her name, date of birth, and
              social security number in an attempt to obtain a medical loan for
              a cosmetic surgery in Charleston, South Carolina. The loan was
              denied, and Ms. Rock did not make a report at that time, choosing
              to freeze her credit accounts instead.

                                          6
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 7 of 31




                                           ……….
             Ms. Rock is not sure how her information was compromised. She
             is currently working with Capital One`s fraud department to
             obtain pictures of the documents used to obtain the credit card.
             She was provided a fraud packet, via email, and a case number
             with information on how to obtain a copy of the report. Ms. Rock
             believes the suspect is the same person, as each of the fraudulent
             attempts occurred in the Charleston, South Carolina area.

      22.    On November 16, after learning more about the identity thief, another

identity theft police report was filed in Charleston, South Carolina, where the

identity thief was located:

             On 11/16/2020 at approximately 1000 hours, I was contacted by
             Det. Ethan Taffar with the Dunwoody Police Department (GA).
             Det. Taffar advised the victim, Pamela Rock, filed an incident
             report with their agency on 10/28/2020 (20-005196). Mrs. Rock
             advised an unknown suspect was using her personal identifying
             information (PII) to obtain loans and credit cards in her name.
             Det. Taffar provided me with several documents including their
             incident report and the credit reports of Mrs. Rock. The
             documents showed the suspect purchased a vehicle for $36,056
             on 10/1/2020 from 1539 Savannah Hwy (Rick Hendrick Honda).
             Mrs. Rock also did an internet search of phone number 404-792-
             0620 and discovered the name Felicia Baker associated with the
             number. The address 1007 Barbados Way Charleston, SC 29414
             is associated with a Felicia Lyles per RMS. I was able to obtain
             the video surveillance from Rick Hendrick Honda. I spoke with
             Mrs. Rock who indicated she is willing to prosecute the
             individual responsible for using her PII to open the accounts.
             This case will be pending active for further investigation.

      23.    After filing the Charleston police report, Ms. Rock’s almost never-

ending saga to get the CRAs to comply with their legal obligations began.


                                          7
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 8 of 31




Ms. Rock’s Experience With Equifax

      24.   On November 17, Ms. Rock sent via certified mail a dispute letter to

Equifax:

            I am writing this letter to dispute several accounts and inquiries
            on my credit report since January 2020 and these accounts and
            inquiries belong to her. A woman in Charleston, South Carolina
            has stolen my social security number and impersonated me since
            January 2020. She has added her address (1007 Barbados Way
            Charleston, SC 29412-8648) and employer (Artistic Technology
            LLC) to my credit report. Neither the address nor the employer
            belong to me.

            There is an active police investigation that was opened on
            October 28, 2020 with Detective Jackson in Charleston, SC
            leading the case and collaborating with Detective Ethan Taffar in
            Dunwoody, GA. I have enclosed the police report for your
            review. Please contact Detective Jackson at 843-870-4287 and
            Detective Ethan Taffar at 678-382-6938 if you need more
            information on identity theft.

            I would like all the fraudulent inquiries and accounts removed
            from my credit report as well as the Charleston address and the
            Artistic Technology employer. I have listed the accounts and
            inquiries below and also included a copy of my credit report with
            the inquiries circled.

            In addition to removing those accounts, I have record of placing
            a security freeze on my credit in late January 2020 and would
            like to understand how the security freeze was removed without
            my knowledge.

      25.   In the dispute letter, Ms. Rock provided Equifax with a list of the

fraudulent accounts and inquiries.


                                         8
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 9 of 31




      26.      Each of these inquiries represented an instance in which Equifax

furnished Ms. Rock’s credit report in connection with transactions that did not

involve Ms. Rock, including transactions initiated by the identity thief.

      27.      Each of these inquiries represents an instance in which Equifax

furnished Ms. Rock’s private and confidential information to third parties without

her consent.

      28.      These inquiries misstate Ms. Rock’s credit history and negatively

impact her credit score.

      29.      She also provided Equifax with a copy of her credit report, the identity

theft police report, her driver’s license, and a bill that contained her address.

      30.      Equifax received Ms. Rock’s dispute.

      31.      Equifax did not conduct a reasonable reinvestigation into some or all of

Ms. Rock’s disputes.

      32.      Equifax did not reinvestigate some or all of the disputed accounts, and

did not reinvestigate the disputed inquiries at all.

      33.      Equifax has long been on notice that the FCRA requires it to

reinvestigate disputed inquiries.

      34.      The plain language of the statute requires a reasonable reinvestigation

of “the completeness or accuracy of any item of information contained in a


                                           9
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 10 of 31




consumer’s file” that is disputed by the consumer. 15 U.S.C. § 1681i(a)(1)(A)

(emphasis added).

      35.     Regulatory guidance from the Federal Trade Commission further

reinforced the obligations for CRAs to reinvestigate disputed inquiries:

              When a CRA receives a dispute from a consumer alleging that
              an inquiry that appears in his/her file was not made by a person
              who had a permissible purpose for obtaining the consumer
              report, and those allegations are supported by the CRA
              investigation, the CRA has two options. It may either delete the
              inquiry as inaccurate, or amend the file to make the item
              ‘complete’ by reflecting clearly that the inquiry was generated
              by a party who did not have a permissible purpose to obtain a
              consumer report on the consumer.

40 Years of Experience with the Fair Credit Reporting Act: An FTC Staff Report

with Summary of Interpretations, Federal Trade Commission, 2011 WL 3020575, at

*69 (2011).

      36.     This Court has also ruled that Equifax must reinvestigate disputed

inquiries:

              More than simply comporting with the plain language of the
              statute, [requiring reinvestigation of inquiry disputes] best serves
              to advance the purpose of FCRA’s reinvestigation
              requirements—ensuring the accuracy of the information used by
              creditors to determine a consumer’s creditworthiness. As the
              Eleventh Circuit has noted, the standard of accuracy imposed by
              the FCRA ‘should be interpreted in an evenhanded manner
              toward the interests of both consumers and potential creditors in
              fair and accurate credit reporting.’ The interests of consumers
              and potential creditors are best served by deletion of hard

                                           10
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 11 of 31




              inquiries that Equifax itself admits ‘misstate[ ]’ the consumer’s
              credit history. Consumer’s credit scores are negatively impacted
              by fraudulent or inaccurate credit inquiries, and creditors are
              provided with an inaccurate portrait of the consumer’s credit
              history. The only entity that benefits is Equifax, which does not
              have to expend resources reinvestigating disputed credit
              inquiries.

Steed v. Equifax, 2016 WL 7888039, at *4 (N.D. Ga. Aug. 31, 2016) (citing Cahlin

v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1158 (11th Cir. 1991)).

      37.     Despite all of this notice, Equifax has made a calculated business

decision not to reinvestigate consumer disputes of fraudulent inquiries.

      38.     As a result of this calculated business decision by Equifax, it did not

reinvestigate or delete the disputed fraudulent inquiries.

      39.     On December 8, Ms. Rock obtained another copy of her Equifax report.

      40.     Equifax had failed to remove or block a SET Financial account, it had

added a new fraudulent US Bancorp account to the report, and it had failed to remove

Ms. Rock’s disputed inquiries.

      41.     Equifax also had failed to remove the identity thief’s Charleston, South

Carolina address, as well as the identity thief’s employer’s name, Artistic

Technology.

      42.     In early January 2021, Ms. Rock sent another dispute to Equifax via

certified mail:


                                          11
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 12 of 31




              I am writing to dispute the following accounts on my credit
              report: Set Financial, Ally Financial, and US Bank. I’ve already
              disputed some of these accounts before, and some of the others
              are accounts that are newly appearing on my credit report. I am
              also disputing all of the hard inquiries on my report, the 1007
              Barbados Way, Charleston, South Carolina address, and the
              Artistic Technology LLC entry on my report. These accounts
              and this information are the result of identity theft and I’d ask
              that you remove them from my credit report. A woman in
              Charleston, South Carolina stole my identity and was recently
              arrested for identity theft. I’ve attached copies of the police
              reports. Detective Jackson with the Charleston, SC police
              department is collaborating with Detective Ethan Taffar with the
              Dunwoody, GA police department on the case. Please contact
              Detective Jackson at 843-870-4287 and Detective Ethan Taffar
              at 678-382-6938 if you need more information on the identity
              theft.

       43.    In this second dispute, Ms. Rock again sent to Equifax a copy of her

credit report, the identity theft police reports, her driver’s license, and a bill

containing her address.

       44.    Equifax received Ms. Rock’s dispute.

       45.    Equifax did not conduct a reasonable reinvestigation into some or all of

Ms. Rock’s disputes.

       46.    Equifax did not reinvestigate some or all of the disputed accounts and

inquiries at all.




                                          12
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 13 of 31




      47.    On or about January 16, Equifax sent Ms. Rock a letter notifying her

that it was unable to locate her credit file in its database, and it asked her to send it

identifying documents. Of course, Ms. Rock had already done so several times.

      48.    On about that same day, Equifax seemingly reversed course and sent

Ms. Rock a letter informing her that it had received her request to block the

fraudulent information, and it was not blocking the accounts. Instead, it explained,

it would be contacting each source of information to verify the information the

source had reported. It told Ms. Rock that she should receive the results of its

investigation within thirty days.

      49.    Nearly a month later, Equifax sent Ms. Rock another letter. This

February 12, 2021 letter was nearly identical to Equifax’s January 16th letter:

inexplicably, it again told Ms. Rock that it was not blocking the information and it

again informed her that it would contact each source directly to verify the

information reported, and Ms. Rock should receive the investigation results within

30 days.

      50.    Now, more than four months after Ms. Rock notified Equifax of the

identity theft, and after multiple disputes including two identity theft police reports

with the detectives’ contact information, Equifax still has not fully reinvestigated the




                                           13
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 14 of 31




inaccurate information and removed from Ms. Rock’s credit report all of the identity

thief’s information.

Ms. Rock’s Experience With Experian

      51.    On November 17, Ms. Rock sent via certified mail a dispute letter to

Experian:

             I am writing this letter to dispute several accounts and inquiries
             on my credit report since January 2020 and these accounts and
             inquiries belong to her. A woman in Charleston, South Carolina
             has stolen my social security number and impersonated me since
             January 2020. She has added her address (1007 Barbados Way
             Charleston, SC 29412-8648) and employer (Artistic Technology
             LLC) to my credit report. Neither the address nor the employer
             belong to me.

             There is an active police investigation that was opened on
             October 28, 2020 with Detective Jackson in Charleston, SC
             leading the case and collaborating with Detective Ethan Taffar in
             Dunwoody, GA. I have enclosed the police report for your
             review. Please contact Detective Jackson at 843-870-4287 and
             Detective Ethan Taffar at 678-382-6938 if you need more
             information on identity theft.

             I would like all the fraudulent inquiries and accounts removed
             from my credit report as well as the Charleston address and the
             Artistic Technology employer. I have listed the accounts and
             inquiries below and also included a copy of my credit report with
             the inquiries circled.

             In addition to removing those accounts, I have record of placing
             a security freeze on my credit in late January 2020 and would
             like to understand how the security freeze was removed without
             my knowledge.


                                         14
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 15 of 31




       52.     In the dispute letter, Ms. Rock provided Experian with a list of the

fraudulent accounts and inquiries. She also provided it with a copy of her credit

report, the identity theft police report, her driver’s license, and a bill that contained

her address.

       53.     Each of the disputed inquiries represented an instance in which

Experian furnished Ms. Rock’s credit report in connection with transactions that did

not involve Ms. Rock, including transactions initiated by an identity thief.

       54.     Each of these inquiries represents an instance in which Experian

furnished Ms. Rock’s private and confidential information to third parties without

her consent.

       55.     These inquiries misstate Ms. Rock’s credit history and negatively

impact her credit score.

       56.     Experian received Ms. Rock’s dispute.

       57.     Experian did not conduct a reasonable reinvestigation into some or all

of Ms. Rock’s disputes.

       58.     Experian did not reinvestigate some or all of the disputed accounts and

inquiries at all.

       59.     Experian did not respond to Ms. Rock’s dispute.




                                           15
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 16 of 31




      60.    On December 31, Ms. Rock obtained a copy of her Experian credit

report from www.annualcreditreport.com.

      61.    Ms. Rock discovered that Experian had failed to delete the identity

thief’s Charleston address from her credit report. She also discovered that the report

contained a new fraudulent account from US Bancorp, and Experian had failed to

remove several fraudulent inquiries that she had disputed.

      62.    In early January 2021, Ms. Rock sent another dispute to Experian via

certified mail:

             I am writing to dispute the US Bank and Ally Financial accounts
             on my credit report. I am also disputing all of the hard inquiries
             on my report, the 1007 Barbados Way, Charleston, South
             Carolina and 1007 Carbados Way, Saint George, South Carolina
             addresses, the (843) 304-0545 phone number, and the Artistic
             Technology LLC entry on my report. These accounts and this
             information are the result of identity theft and I’d ask that you
             remove them from my credit report. I’ve already disputed
             before, and new accounts are appearing on my credit report. A
             woman in Charleston, South Carolina stole my identity and was
             recently arrested for identity theft. I am attaching copies of the
             police reports. Detective Jackson with the Charleston, SC police
             department is collaborating with Detective Ethan Taffar with the
             Dunwoody, GA police department on the case. Please contact
             Detective Jackson at 843-870-4287 and Detective Ethan Taffar
             at 678-382-6938 if you need more information on the identity
             theft.




                                         16
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 17 of 31




      63.    In this second dispute, Ms. Rock again sent to Experian a copy of her

credit report, the identity theft police reports, her driver’s license, and a bill

containing her address.

      64.    Experian received Ms. Rock’s dispute.

      65.    Experian again did not conduct a reasonable reinvestigation into some

or all of Ms. Rock’s disputes.

      66.    Experian again did not reinvestigate some or all of the disputed

accounts and inquiries at all.

      67.    On January 11, Ms. Rock received a new copy of her Experian report.

      68.    Experian had, once again, failed to remove the identity thief’s

Charleston address, it had failed to remove or block the US Bancorp account, and it

had failed to remove the inquiries Ms. Rock had disputed.

      69.    On January 15, Ms. Rock received an email from Experian. Experian

told Ms. Rock that it had received her identity theft dispute, but it needed validation

that the identity theft police report had been filed, and it asked her to upload the

information to www.experian.com/upload.

      70.    Although Ms. Rock could not understand why Experian needed the

validation since the police report that she submitted came from the police

department, had been printed by a police department employee, was dated, and had


                                          17
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 18 of 31




a file number, Ms. Rock re-submitted the identity theft police reports through

Experian’s website.

      71.    On January 23, Experian notified Ms. Rock that her dispute results were

ready to view. In its new report, Experian still failed to delete the identity thief’s

Charleston address and the fraudulent inquiries.

      72.    Now, more than four months after Ms. Rock notified Experian of the

identity theft, and after multiple disputes including two identity theft police reports

with the detectives’ contact information, Experian still has not fully reinvestigated

the inaccurate information and removed from Ms. Rock’s credit report all of the

identity thief’s information.

Ms. Rock’s Experience with Trans Union

      73.    On November 17, Ms. Rock sent via certified mail a dispute letter to

Trans Union:

             I am writing this letter to dispute several accounts and inquiries
             on my credit report since January 2020 and these accounts and
             inquiries belong to her. A woman in Charleston, South Carolina
             has stolen my social security number and impersonated me since
             January 2020. She has added her address (1007 Barbados Way
             Charleston, SC 29412-8648) and employer (Artistic Technology
             LLC) to my credit report. Neither the address nor the employer
             belong to me.

             There is an active police investigation that was opened on
             October 28, 2020 with Detective Jackson in Charleston, SC
             leading the case and collaborating with Detective Ethan Taffar in

                                          18
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 19 of 31




               Dunwoody, GA. I have enclosed the police report for your
               review. Please contact Detective Jackson at 843-870-4287 and
               Detective Ethan Taffar at 678-382-6938 if you need more
               information on identity theft.

               I would like all the fraudulent inquiries and accounts removed
               from my credit report as well as the Charleston address and the
               Artistic Technology employer. I have listed the accounts and
               inquiries below and also included a copy of my credit report with
               the inquiries circled.

               In addition to removing those accounts, I have record of placing
               a security freeze on my credit in late January 2020 and would
               like to understand how the security freeze was removed without
               my knowledge.

      74.      In the dispute letter, Ms. Rock provided Trans Union with a list of the

fraudulent accounts and inquiries. She also provided it with a copy of her credit

report, the identity theft police report, her driver’s license, and a bill that contained

her address.

      75.      Each of these inquiries represented an instance in which Trans Union

furnished Ms. Rock’s credit report in connection with transactions that did not

involve Ms. Rock, including transactions initiated by identity thieves.

      76.      Each of these inquiries represents an instance in which Trans Union

furnished Ms. Rock’s private and confidential information to third parties without

her consent.




                                           19
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 20 of 31




       77.    These inquiries misstate Ms. Rock’s credit history and negatively

impact her credit score.

       78.    Trans Union received Ms. Rock’s dispute.

       79.    Trans Union did not conduct a reasonable reinvestigation into some or

all of Ms. Rock’s disputes.

       80.    Trans Union did not reinvestigate some or all of the disputed accounts

and inquiries at all.

       81.    On November 25, Trans Union sent Ms. Rock the results of its

reinvestigation.

       82.    Trans Union had removed the fraudulent Lending Point and SET

Financial accounts, as well as the identity thief’s Charleston address. However,

Trans Union had failed to remove the fraudulent American Honda Financial account,

and the reinvestigation results contained no mention that it had even been

reinvestigated.

       83.    On December 3, Ms. Rock obtained a new copy of her Trans Union

report.

       84.    On this new credit report, Trans Union had reinserted the previously

deleted Charleston address. The report also still contained the fraudulent American

Honda Financial account.


                                         20
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 21 of 31




      85.    Trans Union did not provide Ms. Rock with a written notice that the

disputed and deleted information had been reinserted into her file.

      86.    Trans Union did not provide Ms. Rock with a written that included the

name and address of the source of the reinserted information.

      87.    Trans Union did not provide Ms. Rock with a written notice that she

had a right to add a statement to her consumer file disputing the accuracy or

completeness of the disputed information that had been reinserted.

      88.    Prior to reinserting the disputed information into Ms. Rock’s file, Trans

Union did not obtain a certification from the source of the information that it was

accurate.

      89.    In early January 2021, Ms. Rock sent another dispute to Trans Union

via certified mail:

             I am writing to dispute the following accounts on my credit
             report: American Honda Finance, US Bank, and Ally
             Financial. I’ve already disputed some of these accounts before,
             and some of the others are accounts that are newly appearing on
             my credit report. I am also disputing all of the regular inquiries
             on my report (other than Capital One from 6/5/19), the 1007
             Barbados Way, Charleston, South Carolina address, and the
             Artistic Technology LLC and Athletica entries on my
             report. These accounts and this information are the result of
             identity theft and I’d ask that you remove them from my credit
             report. A woman in Charleston, South Carolina stole my identity
             and was recently arrested for identity theft. I am attaching copies
             of the police reports. Detective Jackson with the Charleston, SC
             police department is collaborating with Detective Ethan Taffar

                                         21
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 22 of 31




             with the Dunwoody, GA police department on the case. Please
             contact Detective Jackson at 843-870-4287 and Detective Ethan
             Taffar at 678-382-6938 if you need more information on the
             identity theft.

      90.    In this second dispute, Ms. Rock again sent to Trans Union a copy of

her credit report, the identity theft police reports, her driver’s license, and a bill

containing her address.

      91.    Trans Union received Ms. Rock’s dispute.

      92.    On or about February 1, 2021, Ms. Rock received a copy of the

reinvestigation results from Trans Union.

      93.    The new report still contained the identity thief’s phone number and

many of the fraudulent inquiries. Trans Union had, however, removed the fraudulent

American Honda Finance account, as well as the identity thief’s employer, Artistic

Technologies.

      94.    Now, more than four months after Ms. Rock notified Trans Union of

the identity theft, and after multiple disputes including two identity theft police

reports with the detectives’ contact information, Trans Union still has not fully

reinvestigated the inaccurate information and removed from Ms. Rock’s credit

report all of the identity thief’s information.




                                           22
     Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 23 of 31




                           FIRST CLAIM FOR RELIEF

                   (against Experian, Equifax, and Trans Union)

                                 (15 U.S.C. § 1681i(a))

       95.    Plaintiff re-alleges and incorporates all other factual allegations set

forth in this Complaint.

       96.    After Plaintiff sent each of her disputes, Experian, Equifax, and Trans

Union violated 15 U.S.C. § 1681i(a)(1) by failing to conduct a reasonable

reinvestigation to determine whether the disputed information was inaccurate and

record the current status of the disputed information or delete the item from

Plaintiff’s credit file.

       97.    After Plaintiff sent each of her disputes, Experian, Equifax, and Trans

Union violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all relevant

information submitted by Plaintiff.

       98.    After Plaintiff sent each of her disputes, Experian, Equifax, and Trans

Union violated 15 U.S.C. § 1681i(a)(5) by failing to promptly delete the disputed

inaccurate information from Plaintiff’s credit file or modify the items of information

upon a lawful reinvestigation.

       99.    As a result of their violations of 15 U.S.C. § 1681i(a)), Plaintiff has

suffered, and continues to suffer, actual damages, lost opportunity to receive credit,


                                         23
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 24 of 31




economic loss, damage to reputation, reduction in credit score, invasion of privacy,

emotional distress, and interference with normal and usual activities for which

Plaintiff seeks damages in an amount to be determined by the jury.

      100. The violations by Experian, Equifax, and Trans Union were willful,

rendering Experian, Equifax, and Trans Union liable for punitive damages in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. Alternatively,

Experian, Equifax, and Trans Union were negligent, entitling Plaintiff to recover

under 15 U.S.C. § 1681o.

      101. Plaintiff is entitled to recover attorney fees pursuant to 15 U.S.C.

§1681o(a) or, alternatively, 15 U.S.C. 1681o(a).

                           SECOND CLAIM FOR RELIEF

                 (against Experian, Equifax, and Trans Union)

                                (15 U.S.C. § 1681c-2)

      102. Plaintiff re-alleges and incorporates all other factual allegations set

forth in this Complaint.

      103. Equifax, Experian, and Trans Union violated Section 1681c-2(a) by

failing to block the fraudulent accounts after receiving Ms. Rock’s disputes that

explained the victim of identity theft, and which included: (1) police reports; (2)




                                        24
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 25 of 31




contact information for the detectives; and (3) and two forms of government-issued

photo identification.

      104. Equifax, Experian, and Trans Union violated Section 1681c-2(b) by

failing to notify the furnishers that the accounts may be the result of identity theft,

that identity theft reports had been filed, that a block has been requested, and the

effective date of the block.

      105. As a result of their violations of 15 U.S.C. § 1681c-2, Plaintiff has

suffered, and continues to suffer, actual damages, lost opportunity to receive credit,

economic loss, damage to reputation, reduction in credit score, invasion of privacy,

emotional distress, and interference with normal and usual activities for which

Plaintiff seeks damages in an amount to be determined by the jury.

      106. The violations by Trans Union, Experian and Equifax were willful,

rendering them liable for punitive damages in an amount to be determined by the

Court pursuant to 15 U.S.C. § 1681n. Alternatively, Trans Union, Experian and

Equifax were negligent, entitling Plaintiff to recover under 15 U.S.C. § 1681o.

      107. Plaintiff is entitled to recover attorney fees pursuant to 15 U.S.C.

§1681o(a) or, alternatively, 15 U.S.C. 1681o(a).

                          THIRD CLAIM FOR RELIEF

                  (against Experian, Equifax, and Trans Union)


                                          25
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 26 of 31




                              (15 U.S.C. § 1681e(b))

      108. Plaintiff re-alleges and incorporates all other factual allegations set

forth in this Complaint.

      109. Defendants violated 15 U.S.C. § 1681e(b) by failing to establish or

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the consumer reports furnished regarding Plaintiff.

      110. Defendants reported information that they had reason to know was

inaccurate.

      111. Defendants knew or should have known about their obligations under

the FCRA. These obligations are well established in the plain language of the

FCRA, in the promulgations of the Federal Trade Commission, and in well-

established case law.

      112. Defendants obtained or had available substantial written materials that

apprised them of their duties under the FCRA.

      113. Despite knowing of these legal obligations, Defendants acted

consciously in breaching their known duties and deprived Plaintiff of her rights

under the FCRA.

      114. As a result of their violations of 15 U.S.C. § 1681e(b), Plaintiff has

suffered, and continues to suffer, actual damages, lost opportunity to receive credit,


                                         26
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 27 of 31




economic loss, damage to reputation, reduction in credit score, invasion of privacy,

emotional distress, and interference with normal and usual activities for which

Plaintiff seeks damages in an amount to be determined by the jury.

      115. The violations by Trans Union, Experian and Equifax were willful,

rendering them liable for punitive damages in an amount to be determined by the

Court pursuant to 15 U.S.C. § 1681n. Alternatively, Trans Union, Experian and

Equifax were negligent, entitling Plaintiff to recover under 15 U.S.C. § 1681o.

      116. Plaintiff is entitled to recover attorney fees pursuant to 15 U.S.C.

§1681o(a) or, alternatively, 15 U.S.C. 1681o(a).

                           FOURTH CLAIM FOR RELIEF

                               (against Trans Union)

                              (15 U.S.C. § 1681i(a)(5))

      117. Plaintiff re-alleges and incorporates all other factual allegations set

forth in this Complaint.

      118. Trans Union violated 15 U.S.C. § 1681i(a)(5)(B) by failing to provide

Plaintiff with a “(I) a statement that the disputed information has been reinserted;

(II) the business name and address of any furnisher of information contacted and the

telephone number of such furnisher, if reasonably available, or of any furnisher of

information that contacted the consumer reporting agency, in connection with the


                                         27
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 28 of 31




reinsertion of such information; and (III) a notice that the consumer has the right to

add a statement to the consumer’s file disputing the accuracy or completeness of the

disputed information.”

      119. Trans Union further violated 15 U.S.C. § 1681i(a)(5)(C) by failing to

“maintain reasonable procedures designed to prevent the reappearance in a

consumer’s file, and in consumer reports on the consumer, of information that is

deleted pursuant to this paragraph (other than information that is reinserted in

accordance with subparagraph (B)(i)).”

      120. Trans Union knew or should have known about its obligations under

the FCRA. These obligations are well established in the plain language of the

FCRA, in the promulgations of the Federal Trade Commission, and in well-

established case law.

      121. Trans Union obtained or had available substantial written materials that

apprised it of its duties under the FCRA.

      122. Despite knowing of these legal obligations, Trans Union acted

consciously in breaching its known duties and deprived Plaintiff of her rights under

the FCRA.

      123. As a result of its violations of 15 U.S.C. § 1681i(a)(5), Plaintiff has

suffered, and continues to suffer, actual damages, lost opportunity to receive credit,


                                         28
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 29 of 31




economic loss, damage to reputation, reduction in credit score, invasion of privacy,

emotional distress, and interference with normal and usual activities for which

Plaintiff seeks damages in an amount to be determined by the jury.

      124. The violations by Trans Union were willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. Alternatively, Trans Union was negligent, entitling Plaintiff to recover

under 15 U.S.C. § 1681o.

      125. Plaintiff is entitled to recover attorney fees pursuant to 15 U.S.C.

§1681o(a) or, alternatively, 15 U.S.C. 1681o(a).


                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

      On the First Claim for Relief:

            1.     Actual damages to be determined by the jury, or statutory

                   damages of $100 to $1,000 to be determined by the jury;

            2.     Punitive damages to be determined by the jury;

            3.     Attorneys’ fees; and

            4.     Costs of the action.

      On the Second Claim for Relief:




                                          29
Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 30 of 31




       1.    Actual damages to be determined by the jury, or statutory

             damages of $100 to $1,000, to be determined by the jury;

       2.    Punitive damages, to be determined by the jury;

       3.    Attorneys’ fees; and

       4.    Costs of the action.

 On the Third Claim for Relief:

       1.    Actual damages to be determined by the jury, or statutory

             damages of $100 to $1,000, to be determined by the jury;

       2.    Punitive damages, to be determined by the jury;

       3.    Attorneys’ fees; and

       4.    Costs of the action.

 On the Fourth Claim for Relief:

       1.    Actual damages to be determined by the jury, or statutory

             damages of $100 to $1,000, to be determined by the jury;

       2.    Punitive damages, to be determined by the jury;

       3.    Attorneys’ fees; and

       4.    Costs of the action.




                                    30
    Case 1:21-cv-00952-WMR-RDC Document 1 Filed 03/05/21 Page 31 of 31




                           DEMAND FOR JURY TRIAL

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury.



DATED: March 5, 2021

                                      By: /s/ Andrew Weiner
                                          Jeffrey B. Sand
                                          Ga. Bar No. 181568
                                          Andrew L. Weiner
                                          Ga. Bar No. 808278
                                          WEINER & SAND LLC
                                          800 Battery Avenue SE
                                          Suite 100
                                          Atlanta, GA 30339
                                          (404) 205-5029 (Tel.)
                                          (866) 800-1482 (Fax)
                                          js@wsjustice.com
                                          aw@wsjustice.com

                                          Counsel for Plaintiff




                                        31
